 
AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER, dated as of February 7, 2008 (the “Agreement”),
among Splinternet Holdings, Inc., a Delaware corporation (“Splinternet”),
Splinternet Merger Sub I, Inc., a Delaware corporation and wholly owned
subsidiary of Splinternet (“Merger Sub”), and Vidiation, Inc., a Delaware
corporation (the “Company”). Splinternet, Merger Sub and the Company are
collectively referred to herein as the “Parties.” Splinternet and Merger Sub are
sometimes referred to herein collectively as the “Splinternet Parties.”
 
RECITALS:
 
WHEREAS, the respective boards of directors of each of Splinternet, Merger Sub
and the Company have approved the merger of Merger Sub with and into the Company
(the “Merger”) upon the terms and subject to the conditions set forth in this
Agreement;
 
WHEREAS, it is intended that, for federal income tax purposes, the Merger shall
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”); and
 
WHEREAS, the Company, Splinternet and Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Certain Definitions. In addition to other terms defined elsewhere herein,
the following terms shall, when used in this Agreement, have the following
meanings:
 
“Acquisition” means the acquisition by a Person of any businesses, assets or
property other than in the ordinary course, whether by way of the purchase of
assets or stock, by merger, consolidation or otherwise.
 
“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling, or holding with power to vote 10% or more of the
outstanding voting securities of such other Person (other than passive or
institutional investors); (ii) any Person 10% or more of whose outstanding
voting securities are directly or indirectly owned, controlled, or held with
power to vote, by such other Person; (iii) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person; and
(iv) any officer, director or partner of such other Person. “Control” for the
foregoing purposes shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or voting interests,
by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in New York, New York, are required or authorized to be
closed.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Collateral Documents” mean the Exhibits and any other documents, instruments
and certificates to be executed and delivered by the Parties hereunder or
thereunder.
 
“Commission” means the Securities and Exchange Commission or any Regulatory
Authority that succeeds to its functions.
 
“Company Assets” mean all properties, assets, privileges, powers, rights,
interests and claims of every type and description that are owned, leased, held,
used or useful in the Company Business and in which the Company has any right,
title or interest or in which the Company acquires any right, title or interest
on or before the Closing Date, wherever located, whether known or unknown, and
whether or not now or on the Closing Date on the books and records of the
Company, but excluding any of the foregoing, if any, transferred prior to the
Closing pursuant to this Agreement or any Collateral Documents.
 
“Company Business” means the business conducted by the Company.
 
“Company Common Stock” means the common shares of the Company.
 
“Company Shareholders” means, as of any particular date, the holders of Company
Common Stock on that date.
 
“Encumbrance” means any material mortgage, pledge, lien, encumbrance, charge,
security interest, security agreement, conditional sale or other title retention
agreement, limitation, option, assessment, restrictive agreement, restriction,
adverse interest, restriction on transfer or exception to or material defect in
title or other ownership interest (including restrictive covenants, leases and
licenses).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Legal Requirement” means any statute, ordinance, law, rule, regulation, code,
injunction, judgment, order, decree, ruling, or other requirement enacted,
adopted or applied by any Regulatory Authority, including judicial decisions
applying common law or interpreting any other Legal Requirement.
 
“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, diminutions in value
and other losses, however suffered or characterized, all interest thereon, all
costs and expenses of investigating any claim, lawsuit or arbitration and any
appeal therefrom, all actual attorneys’, accountants’ investment bankers’ and
expert witness’ fees incurred in connection therewith, whether or not such
claim, lawsuit or arbitration is ultimately defeated and, subject to Section
9.4, all amounts paid incident to any compromise or settlement of any such
claim, lawsuit or arbitration.
 
 
2

--------------------------------------------------------------------------------

 
“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, properties or business of the Parties, (ii) the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or
(iii) the ability of any Party to perform its obligations under this Agreement
and the Collateral Documents; provided, however, that none of the following
shall constitute a Material Adverse Effect on the Company: (a) occurrences due
to a disruption of a Party’s business as a result of the announcement of the
execution of this Agreement or changes caused by the taking of action required
by this Agreement, (b) general economic conditions, or (c) any changes generally
affecting the industries in which a Party operates.
 
“Merger Shares” means the shares of Splinternet Common Stock deliverable by
Splinternet in exchange for Company Common Stock pursuant to Section 2.5(a).
 
“Permit” means any license, permit, consent, approval, registration,
authorization, qualification or similar right granted by a Regulatory Authority.
 
“Person” means any natural person, corporation, partnership, trust,
unincorporated organization, association, limited liability company, Regulatory
Authority or other entity.
 
“Regulatory Authority” means: (i) the United States of America; (ii) any state,
commonwealth, territory or possession of the United States of America and any
political subdivision thereof (including counties, municipalities and the like);
(iii) Canada and any other foreign (as to the United States of America)
sovereign entity and any political subdivision thereof; or (iv) any agency,
authority or instrumentality of any of the foregoing, including any court,
tribunal, department, bureau, commission or board.
 
“Representative” means any director, officer, employee, agent, consultant,
advisor or other representative of a Person, including legal counsel,
accountants and financial advisors.
 
“Splinternet Common Stock” means the common shares of Splinternet.
 
“Splinternet Securities Filings” means Splinternet’s Annual Report on Form
10-KSB and its quarterly reports on Form 10-QSB, and all other reports filed and
to be filed with the Commission prior to the Effective Time.
 
“Subsidiary” of a specified Person means (a) any Person if securities having
ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a 50% or
greater equity interest; (c) any partnership or similar organization in which
the specified Person or subsidiary of the specified Person is a general partner;
or (d) any Person the management of which is directly or indirectly controlled
by the specified Person and its Subsidiaries through the exercise of voting
power, by contract or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
“Tax” means any U.S. or non U.S. federal, state, provincial, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, intangible property, recording,
occupancy, sales, use, transfer, registration, value added minimum, estimated or
other tax of any kind whatsoever, including any interest, additions to tax,
penalties, fees, deficiencies, assessments, additions or other charges of any
nature with respect thereto, whether disputed or not.
 
“Tax Return” means any return, declaration, report, claim for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof. 
 
ARTICLE II
THE MERGER
 
2.1 Merger; Surviving Corporation. In accordance with and subject to the
provisions of this Agreement and the General Corporation Law of the State of
Delaware (“GCL”), at the Effective Time (as defined in Section 2.4), the Merger
Sub shall be merged with and into the Company (the “Merger”), and the Company
shall be the surviving corporation in the Merger (hereinafter sometimes called
the “Surviving Corporation”) and shall continue its corporate existence under
the laws of the State of Delaware. At the Effective Time, the separate existence
of the Merger Sub shall cease. All properties, franchises and rights belonging
to the Company and Merger Sub, by virtue of the Merger and without further act
or deed, shall be vested in the Surviving Corporation, which shall thenceforth
be responsible for all the liabilities and obligations of each of Merger Sub and
the Company.
 
2.2 Articles of Incorporation. The Company’s certificate of incorporation, as in
effect at the Effective Time, shall continue in full force and effect as the
certificate of incorporation of the Surviving Corporation until altered or
amended as provided therein or by law.
 
2.3 By-Laws. The Company’s by-laws, as in effect at the Effective Time, shall be
the by-laws of the Surviving Corporation until altered, amended or repealed as
provided therein or by law.
 
2.4 Effective Time. The Merger shall become effective at the time and date that
the certificate of merger (the “Certificate of Merger”), in form and substance
acceptable to the Parties and executed in accordance with the relevant
provisions of the GCL, is accepted for filing by the Secretary of State of the
State of Delaware in accordance with the provisions of the GCL. The date and
time when the Merger becomes effective are referred to herein as the “Effective
Time.”
 
2.5 Merger Shares; Conversion and Cancellation of Securities.
 
(a) Conversion of Company Common Stock. At the Effective Time, all shares of
Company Common Stock outstanding immediately before the Effective Time, other
than shares described in Section 2.5(b) and other than Dissenting Shares (as
defined in Section 2.8), collectively, the “Excluded Shares”, shall be
converted, by virtue of the Merger, into 4,788,179 shares of Splinternet Common
Stock (the “Merger Shares”), subject to the following:
 
 
4

--------------------------------------------------------------------------------

 
 
(i) the allocation of the Merger Shares among the Company Shareholders excluding
the holders of Dissenting Shares shall be as set forth on Exhibit 2.5 to be
delivered to Splinternet at least one business day prior to the Closing;
 
(ii) if between the date of this Agreement and the Closing Date, Splinternet
shall declare a stock split or declare a dividend on Splinternet Common Stock
payable in Splinternet Common Stock (or set a record date with respect thereto),
the number of Merger Shares be adjusted to reflect fully the appropriate effect
of any such subdivision, combination or dividend.
 
At the Effective Time, all Company Common Stock shall no longer be outstanding
and shall be cancelled and retired and shall cease to exist, and each
certificate formerly representing any Company Common Stock (other than Excluded
Shares) shall thereafter represent only the right to the Merger Shares and any
distribution or dividend pursuant to Section 2.6(b).
 
(b) Treasury Shares, Etc. Each share of Company Common Stock held in the
treasury of the Company (and each share of Company Common Stock, if any, held by
Splinternet or any Subsidiary of Splinternet or of the Company immediately
before the Effective Time) shall be cancelled and extinguished, and nothing
shall be issued or paid in respect thereof.
 
(c) Fractional Shares. No certificates or scrip evidencing fractional shares of
Splinternet Common Stock shall be issued in exchange for Company Common Stock.
All fractional share amounts shall be rounded up to the nearest whole share.
 
(d) Capital Stock of Merger Sub. Each share of common stock of the Merger Sub
issued and outstanding immediately before the Effective Time shall be converted
into and become, and shall represent, one fully-paid and nonassessable share of
common stock of the Surviving Corporation, and shall constitute the only
outstanding shares of capital stock of the Surviving Corporation.
 
2.6 Surrender of Company Certificates.
 
(a) Exchange Procedures. Promptly after the Effective Time, Splinternet or its
appointed designee shall mail to each holder of a certificate or certificates of
Company Common Stock (“Company Certificates”) whose shares are converted into
the right to receive the Merger Shares, (i) a letter of transmittal (which shall
specify that delivery shall be effected, and risk of loss and title to the
Company Certificates shall pass to Splinternet, only upon delivery of the
Company Certificates to Splinternet and which shall be in such form and have
such other provisions as Splinternet may reasonably specify) and (ii)
instructions for use in effecting the surrender of the Company Certificates in
exchange for the Merger Shares and any dividends or other distributions pursuant
to Section 2.6(b). Upon surrender of Company Certificates for cancellation to
Splinternet, together with such letter of transmittal, duly completed and
validly executed in accordance with the instructions thereto, the holders of
such Company Certificates shall be entitled to receive the Merger Shares in
exchange therefor and any dividends or distributions payable pursuant to
Section 2.6(b), and the Company Certificates so surrendered shall forthwith be
canceled. Until so surrendered, outstanding Company Certificates will be deemed
from and after the Effective Time, for all corporate purposes, subject to
Section 2.8, to evidence the ownership of the number of full shares of
Splinternet Common Stock into which such shares of the Company Common Stock
shall have been so converted and any dividends or distributions payable pursuant
to Section 2.6(b). Notwithstanding the foregoing, if any Company Certificate is
lost, stolen, destroyed or mutilated, such holder shall provide evidence
reasonably satisfactory to Splinternet as to such loss, theft, destruction or
mutilation and an affidavit in form and substance satisfactory to Splinternet,
and, thereupon, such holder shall be entitled to receive the Merger Shares in
exchange therefore and any dividends or distributions payable pursuant to
Section 2.6(b), and the Company Certificates so surrendered shall forthwith be
canceled.
 
 
5

--------------------------------------------------------------------------------

 
(b) Distributions With Respect to Unexchanged Shares. No dividends or other
distributions declared or made after the date of this Agreement with respect to
Splinternet Common Stock with a record date after the Effective Time, will be
paid to the holders of any unsurrendered Company Certificates with respect to
the shares of Splinternet Common Stock represented thereby until the holders of
record of such Company Certificates shall surrender such Company Certificates
or, in the case of any Company Certificate which is lost, stolen, destroyed or
mutilated, an affidavit in form and substance satisfactory to Splinternet.
Subject to applicable law, following surrender of any such Company Certificates
or delivery of such affidavit, Splinternet shall deliver to the record holders
thereof, without interest, the Merger Shares hereof and the amount of any such
dividends or other distributions with a record date after the Effective Time
payable with respect to such whole shares of Splinternet Common Stock.
 
(c) Transfers of Ownership. If certificates for shares of Splinternet Common
Stock are to be issued in a name other than that in which the Company
Certificates surrendered in exchange therefore are registered, it will be a
condition of the issuance thereof that the Company Certificates so surrendered
will be properly endorsed and otherwise in proper form for transfer and that the
persons requesting such exchange will have paid to Splinternet or any agent
designated by it any transfer or other taxes required by reason of the issuance
of certificates for shares of Splinternet Common Stock in any name other than
that of the registered holder of the Company Certificates surrendered, or
established to the satisfaction of Splinternet or any agent designated by it
that such tax has been paid or is not payable.
 
(d) Required Withholding. In connection with any payment to any holder or former
holder of the Company Common Stock, each of Splinternet and the Surviving
Corporation shall be entitled to deduct and withhold from any consideration
payable or otherwise deliverable pursuant to this Agreement to any holder or
former holder of the Company Common Stock such amounts as may be required to be
deducted or withheld therefrom under the Code or under any provision of state,
local or foreign tax law or under any other applicable laws. To the extent such
amounts are so deducted or withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the person to whom such
amounts would otherwise have been paid.
 
(e) No Liability. Notwithstanding anything to the contrary in this Section 2.6,
neither Splinternet, the Surviving Corporation nor any party hereto shall be
liable to any Person for any amount properly paid to a public official pursuant
to any applicable abandoned property, escheat or similar law. If any Company
Certificate shall not have been surrendered prior to the date immediately prior
to the date on which such property would otherwise escheat to or become the
property of any Governmental or Regulatory Authority, any such property, to the
extent permitted by applicable law, shall become the property of the Surviving
Corporation, free and clear of all claims or interest of any person previously
entitled thereto.
 
 
6

--------------------------------------------------------------------------------

 
(f) Termination. Any holders of the Company Certificates who have not complied
with this ARTICLE II shall look only to Splinternet or the Surviving Corporation
for, and Splinternet and the Surviving Corporation shall remain liable for,
payment of their claim for Merger Shares and any dividends or distributions with
respect to Splinternet Common Stock, without interest thereon.
 
2.7 Stock Transfer Books. At the Effective Time, the stock transfer books of the
Company shall be closed, and there shall be no further registration of transfers
of shares of Company Common Stock thereafter on the records of the Company.
 
2.8 Dissenting Shares. Shares of Company Common Stock which are issued and
outstanding immediately prior to the Effective Time and which are held by
persons who have properly exercised, and not withdrawn or waived, appraisal
rights with respect thereto in accordance with the GCL (the “Dissenting
Shares”), will not be converted into the right to receive the Merger Shares, and
holders of such shares of Company Common Stock will be entitled, in lieu
thereof, to receive payment of the appraised value of such shares of Company
Common Stock in accordance with the provisions of the GCL unless and until such
holders fail to perfect or effectively withdraw or lose their rights to
appraisal and payment under the GCL. If, after the Effective Time, any such
holder fails to perfect or effectively withdraws or loses such right, such
shares of Company Common Stock will thereupon be treated as if they had been
converted at the Effective Time into the right to receive the Merger Shares,
without any interest thereon. The Company will give Splinternet prompt notice of
any demands received by the Company for appraisal of shares of Company Common
Stock. Prior to the Effective Time, the Company will not, except with the prior
written consent of Splinternet make any payment with respect to, or settle or
offer to settle, any such demands.
 
2.9 Restriction on Transfer. The Merger Shares may not be sold, transferred, or
otherwise disposed of without registration under the Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Merger Shares or any available exemption from registration under
the Act, the Merger Shares must be held indefinitely. The Company Shareholders
are aware that the Merger Shares may not be sold pursuant to Rule 144
promulgated under the Act unless all of the conditions of that Rule are met.
Among the conditions for use of Rule 144 may be the availability of current
information to the public about Splinternet.
 
2.10 Closing. The closing of the transactions contemplated by this Agreement and
the Collateral Documents (the “Closing”) shall take place at the offices of
Splinternet, or at such other location as the parties may agree on such date
which is no later than five (5) business days following completion of the
actions described in ARTICLES V and VI below, or on such other date as shall be
mutually agreed upon by the parties hereto (the actual time and date of closing
being hereinafter referred to as the “Closing Date”).


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Splinternet that the statements contained
in this ARTICLE III are correct and complete as of the date of this Agreement
and, except as provided in Section 5.1, will be correct and complete in all
material respects as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout this
ARTICLE III, except in the case of representations and warranties stated to be
made as of the date of this Agreement or as of another date and except for
changes contemplated or permitted by this Agreement).
 
3.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. The Company has all requisite power and authority to own, lease
and use its assets as they are currently owned, leased and used and to conduct
its business as it is currently conducted. The Company is duly qualified or
licensed to do business in and is in good standing in each jurisdiction in which
the character of the properties owned, leased or used by it or the nature of the
activities conducted by it make such qualification necessary, except any such
jurisdiction where the failure to be so qualified or licensed would not have a
Material Adverse Effect on the Company or a material adverse effect on the
validity, binding effect or enforceability of this Agreement or the Collateral
Documents or the ability of the Company to perform its obligations under this
Agreement or any of the Collateral Documents.
 
3.2 Capitalization.
 
(a) The authorized, issued and outstanding capital stock and other ownership
interests of the Company consists of 10,000,000 shares of common stock, of
which 3,591,134 shares were outstanding as of the date hereof. All of the
outstanding Company capital stock has been duly authorized and are validly
issued, fully paid and nonassessable.
 
(b) Listed in Item 3.2(b) to the disclosure schedule delivered by the Company to
Splinternet (the “Company Disclosure Schedule”) are all issued and outstanding
Company Common Stock, and all outstanding or authorized options, warrants,
purchase rights, preemptive rights or other contracts or commitments that could
require the Company to issue, sell, or otherwise cause to become outstanding any
of its capital stock or other ownership interests (collectively “Options”).
 
(c) All of the issued and outstanding shares of Company Common Stock have been
duly authorized and are validly issued and outstanding, fully paid and
nonassessable and have been issued in compliance with applicable securities laws
and other applicable Legal Requirements or transfer restrictions under
applicable securities laws.
 
3.3 Authority and Validity. The Company has all requisite corporate power to
execute and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement (subject to the approval of the
Company Shareholders as contemplated by Section 9.3). The execution and delivery
by the Company of, the performance by the Company of its obligations under, and
the consummation by the Company of the transactions contemplated by, this
Agreement have been duly authorized by all requisite action of the Company
(subject to the approval of the Company Shareholders as contemplated by
Section 9.3). This Agreement has been duly executed and delivered by the Company
and (assuming due execution and delivery by the Splinternet Parties and approval
by the Company Shareholders) is the legal, valid, and binding obligation of the
Company, enforceable against it in accordance with its terms, except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally and (ii) general equitable principles. Upon the
execution and delivery of the Collateral Documents by each Person (other than
the Splinternet Parties) that is required by this Agreement to execute, or that
does execute, this Agreement or any of the Collateral Documents, and assuming
due execution and delivery thereof by the Splinternet Parties, the Collateral
Documents will be the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general equitable
principles.
 
 
8

--------------------------------------------------------------------------------

 
3.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by the Company of this Agreement and the
Collateral Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with, constitute a
violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of the Company under, or
result in the creation or imposition of any Encumbrance upon the Company, the
Company Assets, the Company Business or the Company Common Stock by reason of
the terms of (i) the articles of incorporation, by-laws or other charter or
organizational document of the Company or any Subsidiary of the Company, (ii)
any material contract, agreement, lease, indenture or other instrument to which
the Company is a party or by or to which the Company, or the Assets may be bound
or subject and a violation of which would result in a Material Adverse Effect on
the Company, (iii) any order, judgment, injunction, award or decree of any
arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to the Company or (iv) any Permit of the Company, which in the case
of (ii), (iii) or (iv) above would have a Material Adverse Effect on the Company
or a material adverse effect on the validity, binding effect or enforceability
of this Agreement or the Collateral Documents or the ability of the Company to
perform its obligations under this Agreement or any of the Collateral Documents.
 
3.5 Consents and Approvals. Except for requirements described in Item 3.5 of the
Company Disclosure Schedule, no consent, approval, authorization or order of,
registration or filing with, or notice to, any Regulatory Authority or any other
Person is necessary to be obtained, made or given by the Company in connection
with the execution, delivery and performance by the Company of this Agreement or
any Collateral Document or for the consummation by the Company of the
transactions contemplated hereby or thereby, except to the extent the failure to
obtain any such consent, approval, authorization or order or to make any such
registration or filing would not have a Material Adverse Effect on the Company
or a material adverse effect on the validity, binding effect or enforceability
of this Agreement or the Collateral Documents or the ability of the Company to
perform its obligations under this Agreement or any of the Collateral Documents.
 
 
9

--------------------------------------------------------------------------------

 
3.6 Intellectual Property. The Company has good title to or the right to use all
material company intellectual property rights and all material inventions,
processes, designs, formulae, trade secrets and know-how necessary for the
operation of the Company Business without the payment of any royalty or similar
payment. Item 3.6 of the Company Disclosure Schedule lists all patents, trade
names, trademarks and service marks, all patent, trademark and service mark
registrations or applications, presently owned, possessed, used or held by the
Company and all copyrights and copyright applications and registrations,
relating to the business of the Company, all of which are collectively referred
to as the “Proprietary Rights”. Item 3.6 of the Company Disclosure Schedule also
lists all licenses, if any granted by or to the Company. Except as set forth in
Item 3.6 of the Company Disclosure Schedule, the Company has not granted to any
person, firm or corporation, any right, license or privilege in any of the
Proprietary Rights or the know-how used in the business of the Company nor have
such Proprietary Rights or know-how been revealed to any persons other that its
employees, customers and consultants. No Proprietary Rights or applications or
grants of licenses set forth in Item 3.6 of the Company Disclosure Schedule are
subject to any pending or threatened challenge.
 
3.7 Compliance with Legal Requirements. The Company has operated the Company
Business in compliance with all Legal Requirements applicable to the Company
except to the extent the failure to operate in compliance with all material
Legal Requirements would not have a Material Adverse Effect on the Company or
Material Adverse Effect on the validity, binding effect or enforceability of
this Agreement or the Collateral Documents. 
 
3.8 Financial Statements. At the earliest possible time prior to the Closing
Date, the Company shall deliver to Splinternet the following financial
statements of the Company which shall have been audited by an independent
certified public accounting firm and which shall be presented in accordance with
United States generally accepted accounting principles applied on a basis
consistent throughout the periods presented: Balance Sheet as at a date (the
“Balance Sheet Date”) no more than forty-five (45) days prior to the Closing
Date, and Statements of Income, Statements of Cash Flows and Changes in
Stockholder’s Equity for the periods then ended , and the notes relating thereto
(the “Company Audited Financial Statements”). In addition, the Company shall
deliver any other financial statements deemed necessary by Splinternet or its
advisors in order to comply with requirements of the Exchange Act. All of the
financial statements to be delivered pursuant hereto will be complete and
accurate and present fairly the financial position of the Company and the
results of its operations and changes in its financial positions as of the dates
and for the periods indicated as being covered thereby.
 
3.9 Litigation. Except as set forth on Item 3.9 of the Company Disclosure
Schedule, there are no outstanding judgments or orders against or otherwise
affecting or related to the Company, the Company Business or the Company Assets
and there is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to the Company’s knowledge,
threatened that, if adversely determined, would have a Material Adverse Effect
on the Company or a material adverse effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents.
 
3.10 Taxes. The Company has duly and timely filed in proper form all Tax Returns
for all Taxes required to be filed with the appropriate Regulatory Authority,
and has paid all Taxes required to be paid in respect thereof except where such
failure would not have a Material Adverse Effect on the Company.
 
 
10

--------------------------------------------------------------------------------

 
3.11 Books and Records. The books and records of the Company accurately and
fairly represent the Company Business and its results of operations in all
material respects. All accounts receivable and inventory of the Company Business
are reflected properly on such books and records in all material respects.
 
3.12 Brokers or Finders. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by the Company or any of
its Affiliates in connection with the transactions contemplated by this
Agreement, and neither the Company, nor any of its Affiliates has incurred any
obligation to pay any brokerage or finder’s fee or other commission in
connection with the transaction contemplated by this Agreement.
 
3.13 Proxies. Company management holds, or prior to the Closing will hold,
irrevocable proxies from the Company Shareholders adequate to ensure Company
Shareholder approval of the Merger as required by applicable law.
 
3.14 No Undisclosed Liabilities. Except as set forth as Item 3.14 of the Company
Disclosure Schedule, the Company is not subject to any liability (including, to
Company’s knowledge, unasserted claims), absolute or contingent, which is not
shown or which is in excess of amounts shown or reserved for in the Company
Audited Financial Statements.
 
3.15 Absence of Certain Changes. Except as set forth as Item 3.15 of the Company
Disclosure Schedule hereto since the Balance Sheet Date, the Company has not:
(a) suffered any material adverse change in its financial condition, assets,
liabilities or business; (b) except in the ordinary course of business,
contracted for or paid any capital expenditures; (c) incurred any indebtedness
or borrowed money, issued or sold any debt or equity securities, declared any
dividends or discharged or incurred any liabilities or obligations except in the
ordinary course of business as heretofore conducted; (d) mortgaged, pledged or
subjected the Company to any lien, lease, security interest or other charge or
encumbrance any of its properties or assets; (e) paid any material amount on any
indebtedness prior to the due date, forgiven or cancelled any material amount on
any indebtedness prior to the due date, forgiven or cancelled any material debts
or claims or released or waived any material rights or claims; (f) suffered any
damage or destruction to or loss of any assets (whether or not covered by
insurance); (g) except in the ordinary course of business, acquired or disposed
of any assets or incurred any liabilities or obligations; (h) made any payments
to its affiliates or associates or loaned any money to any person or entity; (i)
formed or acquired or disposed of any interest in any corporation, partnership,
limited liability company, joint venture or other entity; (j) except in the
ordinary course of business, entered into any employment, compensation,
consulting or collective bargaining agreement or any other agreement of any kind
or nature with any person or group, or modified or amended in any respect the
terms of any such existing agreement; (k) entered into any other commitment or
transaction or experience any other event that relates to or affect in any way
this Agreement or to the transactions contemplated hereby, or that has affected,
or may adversely affect the Company’s business, operations, assets, liabilities
or financial condition; or (1) amended its certificate of incorporation or
By-laws, except as otherwise contemplated herein.
 
 
11

--------------------------------------------------------------------------------

 
3.16 Contracts. Item 3.16 of the Company Disclosure Schedule is a true and
complete list of all contracts, agreements, leases, commitments or other
understandings or arrangements, written or oral, express or implied, to which
the Company is a party or by which it or any of its property is bound or
affected (the “Contracts”). Except as set forth as Item 3.16 of the Company
Disclosure Schedule, the Company has complied with and performed, in all
material respects, all of its obligations required to be performed under and is
not in default with respect to any of the Contracts, as of the date hereof, nor
has any event occurred which has not been cured which, with or without the
giving of notice, lapse of time, or both, would constitute a default in any
respect thereunder. To the best knowledge of the Company, no other party has
failed to comply with or perform, in all material respects, any of its
obligations required to be performed under or is in material default with
respect to any such Contracts, as of the date hereof, nor has any event occurred
which, with or without the giving of notice, lapse of time or both, would
constitute a material default in any respect by such party thereunder. Except as
set forth as Item 3.16 of the Company Disclosure Schedule, the Company knows of
no and has no reason to believe that there are any facts or circumstances which
would make a material default by any party to any contract or obligation likely
to occur subsequent to the date hereof.
 
3.17 Permits and Licenses. The Company has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals and other
authorizations as are reasonably necessary to conduct its business and to own,
lease, use, operate and occupy its assets, at the places and in the manner now
conducted and operated, except those the absence of which would not materially
adversely affect its business. The Company has not received any written or oral
notice or claim pertaining to the failure to obtain any material permit,
certificate, license, approval or other authorization required by any federal,
state or local agency or other regulatory body, the failure of which to obtain
would materially and adversely affect its business.
 
3.18 Assets Necessary to Business. The Company owns or leases all properties and
assets, real, personal, and mixed, tangible and intangible, and is a party to
all licenses, permits and other agreements necessary to permit it to carry on
its business as presently conducted. Item 3.18 of the Company Disclosure
Schedule lists all of the material properties and assets of the Company and all
material contracts to which it is a party or by which it is bound. Prior to
Closing, the Company will make all records available to Splinternet with respect
to all such material contracts.
 
3.19 Labor Agreements and Labor Relations. The Company has no collective
bargaining or union contracts or agreements. The Company is in compliance with
all applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and is not engaged in any unfair
labor practices; to the Company’s knowledge, there are no charges of
discrimination or unfair labor practice charges or complaints against the
Company pending or threatened before any governmental or regulatory agency or
authority; and, there is no labor strike, dispute, slowdown or stoppage actually
pending or threatened against or affecting the Company.
 
3.20 Employment Arrangements. Except as set forth as Item 3.20 of the Company
Disclosure Schedule hereto, the Company has no employment or consulting
agreements or arrangements, written or oral, which are not terminable at the
will of the Company, or any pension, profit-sharing, option, other incentive
plan, or any other type of employment benefit plan as defined in ERISA or
otherwise, or any obligation to or customary arrangement with employees for
bonuses, incentive compensation, vacations, severance pay, insurance or other
benefits. No employee of the Company is in violation of any employment agreement
or restrictive covenant. 


 
12

--------------------------------------------------------------------------------

 
3.21 Affiliate Transactions. Except as set forth in Item 3.21 of the Company
Disclosure Schedule, no officer, director or employee of the Company (or any of
the relatives or affiliates of any of the aforementioned persons) is a party to
any agreement, contract, commitment or transaction with the Company or affecting
the business of the Company, or has any interest in any property, whether real,
personal or mixed, or tangible or intangible, used in or necessary to the
Company which will subject the Company to any liability or obligation from and
after the Effective Time.


3.22  Restrictive Agreements. There is no agreement (non-compete or otherwise),
commitment, judgment, injunction, order or decree to which the Company is a
party or otherwise binding upon the Company which would have a material adverse
effect on the Company’s business. Except as set forth in Item 3.22 of the
Company Disclosure Schedule, the Company has not entered into any agreement
under which the Company is restricted from selling, licensing or otherwise
distributing any of its products to or providing services to, customers or
potential customers or any class of customers, in any geographic areas, during
any period of time or in any segment of the market.
 
3.23 Disclosure. No representation or warranty of the Company in this Agreement
or in the Collateral Documents and no statement in any certificate furnished or
to be furnished by the Company pursuant to this Agreement contained, contains or
will contain on the date such agreement or certificate was or is delivered, or
on the Closing Date, any untrue statement of a material fact, or omitted, omits
or will omit on such date to state any material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SPLINTERNET PARTIES
 
Each of the Splinternet Parties, jointly and severally, represent and warrant to
the Company that the statements contained in this ARTICLE IV are correct and
complete as of the date of this Agreement and, except as provided in Section
6.1, will be correct and complete in all material respects as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this ARTICLE IV, except in the case of
representations and warranties stated to be made as of the date of this
Agreement or as of another date and except for changes contemplated or permitted
by the Agreement).
 
4.1 Organization and Qualification. Each of Splinternet and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware. Each of Splinternet and Merger Sub has all requisite power and
authority to own, lease and use its assets as they are currently owned, leased
and used and to conduct its business as it is currently conducted. Both
Splinternet and Merger Sub are duly qualified or licensed to do business in and
are each in good standing in each jurisdiction in which the character of the
properties owned, leased or used by it or the nature of the activities conducted
by it makes such qualification necessary, except any such jurisdiction where the
failure to be so qualified or licensed and in good standing would not have a
Material Adverse Effect on Splinternet or a Material Adverse Effect on the
validity, binding effect or enforceability of this Agreement or the Collateral
Documents or the ability of the Company or any of the Splinternet Parties to
perform their obligations under this Agreement or any of the Collateral
Documents.
 
 
13

--------------------------------------------------------------------------------

 
4.2 Capitalization.
 
(a) As of the date hereof, the authorized capital stock of Splinternet consists
of 90,000,000 shares of common stock $0.001 par value of which there are
56,715,000 shares outstanding, and 10,000,000 shares of Preferred Stock, $0.001
par value of which there are no shares outstanding. The shares of Splinternet
Common Stock included in the Merger Shares, when issued in accordance with this
Agreement, will have been duly authorized, validly issued and outstanding and
will be fully paid and nonassessable.
 
(b) As of the date hereof, the authorized capital stock of Merger Sub consists
of 100 shares of common stock no par value of which there are 100 shares
outstanding. Each outstanding share of Merger Sub is duly authorized, validly
issued and outstanding and will be fully paid and nonassessable and is owned by
Splinternet.
 
(c) Listed in Item 4.2(c) to the disclosure schedule delivered by Splinternet to
the Company (the “Splinternet Disclosure Schedule”) are all outstanding or
authorized options, warrants, purchase rights, preemptive rights or other
contracts or commitments that could require Splinternet or any of its
Subsidiaries to issue, sell, or otherwise cause to become outstanding any of its
capital stock or other ownership interests. 
 
(d) All of the issued and outstanding shares of Splinternet Common Stock have
been duly authorized and are validly issued and outstanding, fully paid and
nonassessable and have been issued in compliance with applicable securities laws
and other applicable Legal Requirements.
 
4.3 Authority and Validity. Each Splinternet Party has all requisite power to
execute and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement and the Collateral Documents. The
execution and delivery by each Splinternet Party of, the performance by each
Splinternet Party of its respective obligations under, and the consummation by
the Splinternet Parties of the transactions contemplated by, this Agreement and
the Collateral Documents have been duly authorized by all requisite action of
each Splinternet Party. This Agreement has been duly executed and delivered by
each of the Splinternet Parties and (assuming due execution and delivery by the
Company) is the legal, valid and binding obligation of each Splinternet Party,
enforceable against each of them in accordance with its terms except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally and (ii) general equitable principles. Upon the
execution and delivery by each of the Splinternet Parties of the Collateral
Documents to which each of them is a party, and assuming due execution and
delivery thereof by the other parties thereto, the Collateral Documents will be
the legal, valid and binding obligations of each such Person, as the case may
be, enforceable against each of them in accordance with their respective terms
except that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general equitable
principles.
 
 
14

--------------------------------------------------------------------------------

 
4.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by the Splinternet Parties of this Agreement
and the Collateral Documents to which each is a party and the consummation of
the transactions contemplated hereby and thereby in accordance with the terms
and conditions hereof and thereof, do not and will not conflict with, constitute
a violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of any Splinternet Party
under, or result in the creation or imposition of any Encumbrance upon the
property of Splinternet or Merger Sub by reason of the terms of (i) the articles
of incorporation, by-laws or other charter or organizational document of any
Splinternet Party, (ii) any contract, agreement, lease, indenture or other
instrument to which any Splinternet Party is a party or by or to which any
Splinternet Party or their property may be bound or subject and a violation of
which would result in a Material Adverse Effect on Splinternet taken as a whole,
(iii) any order, judgment, injunction, award or decree of any arbitrator or
Regulatory Authority or any statute, law, rule or regulation applicable to any
Splinternet Party or (iv) any Permit of Splinternet or Merger Sub, which in the
case of (ii), (iii) or (iv) above would have a Material Adverse Effect on
Splinternet or a material adverse effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents or the ability of
any Splinternet Party to perform its obligations hereunder or thereunder.
 
4.5 Consents and Approvals. Except for requirements under applicable United
States or state securities laws, no consent, approval, authorization or order
of, registration or filing with, or notice to, any Regulatory Authority or any
other Person is necessary to be obtained, made or given by any Splinternet Party
in connection with the execution, delivery and performance by them of this
Agreement or any Collateral Documents or for the consummation by them of the
transactions contemplated hereby or thereby, except to the extent the failure to
obtain such consent, approval, authorization or order or to make such
registration or filings or to give such notice would not have a Material Adverse
Effect on Splinternet or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of the Company or any of the Splinternet Parties to perform its
obligations under this Agreement or any of the Collateral Documents.
 
4.6 Ordinary Course. Since the date of the balance sheet included in the most
recent Splinternet Securities Filings filed through the date hereof, there has
not been any occurrence, event, incident, action, failure to act or transaction
involving Splinternet or any of its Subsidiaries which is reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect on
Splinternet.
 
4.7 Brokers or Finders. No broker or finder has acted directly or indirectly for
Splinternet, any Splinternet Party or any of their Affiliates in connection with
the transactions contemplated by this Agreement, and neither Splinternet, any
Splinternet Party nor any of their Affiliates has incurred any obligation to pay
any brokerage or finder’s fee or other commission in connection with the
transaction contemplated by this Agreement. The Company shall have no liability
regarding any broker or finder engaged by Splinternet.
 
 
15

--------------------------------------------------------------------------------

 
4.8 Disclosure. No representation or warranty of Splinternet in this Agreement
or in the Collateral Documents and no statement in any certificate furnished or
to be furnished by Splinternet pursuant to this Agreement contained, contains or
will contain on the date such agreement or certificate was or is delivered, or
on the Closing Date, any untrue statement of a material fact, or omitted, omits
or will omit on such date to state any material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading.
 
4.9 Filings. Splinternet has made all of the filings required by the Exchange
Act required to be made and no such filing contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made, not misleading.
 
ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SPLINTERNET PARTIES
 
All obligations of the Splinternet Parties under this Agreement shall be subject
to the fulfillment at or prior to Closing of each of the following conditions,
it being understood that the Splinternet Parties may, in their sole discretion,
to the extent permitted by applicable Legal Requirements, waive any or all of
such conditions in whole or in part.
 
5.1 Accuracy of Representations. All representations and warranties of the
Company contained in this Agreement, the Collateral Documents and any
certificate delivered by any of the Company at or prior to Closing shall be, if
specifically qualified by materiality, true in all respects and, if not so
qualified, shall be true in all material respects, in each case on and as of the
Closing Date with the same effect as if made on and as of the Closing Date,
except for representations and warranties expressly stated to be made as of the
date of this Agreement or as of another date other than the Closing Date and
except for changes contemplated or permitted by this Agreement. The Company
shall have delivered to Splinternet and Merger Sub a certificate dated the
Closing Date to the foregoing effect.
 
5.2 Covenants. The Company shall, in all material respects, have performed and
complied with each of the covenants, obligations and agreements contained in
this Agreement and the Collateral Documents that are to be performed or complied
with by them at or prior to Closing. The Company shall have delivered to
Splinternet and Merger Sub a certificate dated the Closing Date to the foregoing
effect.
 
5.3 Consents and Approvals. All consents, approvals, permits, authorizations and
orders required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein. 
 
5.4 Delivery of Documents. The Company shall have delivered, or caused to be
delivered, to Splinternet and Merger Sub the following documents:
 
(i) Certified copies of the Company articles of incorporation and by-laws and
certified resolutions of the board of directors and Shareholders of the Company
authorizing the execution of this Agreement and the Collateral Documents to
which it is a party and the consummation of the transactions contemplated hereby
and thereby.
 
 
16

--------------------------------------------------------------------------------

 
(ii) Such other documents and instruments as Splinternet may reasonably request:
(A) to evidence the accuracy of the Company’s representations and warranties
under this Agreement, the Collateral Documents and any documents, instruments or
certificates required to be delivered thereunder; (B) to evidence the
performance by the Company of, or the compliance by the Company with, any
covenant, obligation, condition and agreement to be performed or complied with
by the Company under this Agreement and the Collateral Documents; or (C) to
otherwise facilitate the consummation or performance of any of the transactions
contemplated by this Agreement and the Collateral Documents.
 
5.5 No Material Adverse Change. Since the date hereof, there shall have been no
material adverse change in the Company Assets, the Company Business or the
financial condition or operations of the Company, taken as a whole.
 
5.6 Additional Disclosure.  There shall have been no disclosure in any Company
Disclosure Schedule or any supplement to the Company Disclosure Schedule or
documents set forth in or attached thereto delivered after the execution of this
Agreement, which is not satisfactory to Splinternet in its sole discretion.
 
5.7 Company Financial Statements. The Company Audited Financial Statements shall
be satisfactory to Splinternet in its sole discretion.
 
5.8 Acquisition of Assets from Vidiation, LLC. The Company shall have completed
the acquisition of certain assets from Vidiation, LLC on terms acceptable to
Splinternet in its sole discretion.
 
5.9 Satisfaction with Company.  Splinternet shall be fully satisfied in the
exercise of its sole discretion with the results of the investigation and review
it conducts (or has its representatives conduct), prior to the Closing Date, of
the business, properties or affairs of the Company.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY
 
All obligations of the Company under this Agreement shall be subject to the
fulfillment at or prior to Closing of the following conditions, it being
understood that the Company may, in its sole discretion, to the extent permitted
by applicable Legal Requirements, waive any or all of such conditions in whole
or in part.
 
6.1 Accuracy of Representations. All representations and warranties of the
Splinternet Parties contained in this Agreement and the Collateral Documents and
any other document, instrument or certificate delivered by any of the
Splinternet Parties at or prior to the Closing shall be, if specifically
qualified by materiality, true and correct in all respects and, if not so
qualified, shall be true and correct in all material respects, in each case on
and as of the Closing Date with the same effect as if made on and as of the
Closing Date, except for representations and warranties expressly stated to be
made as of the date of this Agreement or as of another date other than the
Closing Date and except for changes contemplated or permitted by this Agreement.
The Splinternet Parties shall have delivered to the Company a certificate dated
the Closing Date to the foregoing effect.
 
 
17

--------------------------------------------------------------------------------

 
6.2 Covenants. The Splinternet Parties shall, in all material respects, have
performed and complied with each obligation, agreement, covenant and condition
contained in this Agreement and the Collateral Documents and required by this
Agreement and the Collateral Documents to be performed or complied with by the
Splinternet Parties at or prior to Closing. The Splinternet Parties shall have
delivered to the Company a certificate dated the Closing Date to the foregoing
effect.
 
6.3 Consents and Approvals. All consents, approvals, authorizations and orders
required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein. 
 
6.4 Delivery of Documents. The Splinternet Parties, as applicable, shall have
executed and delivered, or caused to be executed and delivered, to the Company
the following documents:
 
(i) Certified copies of the articles of incorporation and by-laws of Splinternet
and certified resolutions by the board of directors authorizing the execution of
this Agreement and the Collateral Documents and the consummation of the
transactions contemplated hereby.
 
(ii) Such other documents and instruments as the Company may reasonably request:
(A) to evidence the accuracy of the representations and warranties of the
Splinternet Parties under this Agreement and the Collateral Documents and any
documents, instruments or certificates required to be delivered thereunder; (B)
to evidence the performance by the Splinternet Parties of, or the compliance by
the Splinternet Parties with, any covenant, obligation, condition and agreement
to be performed or complied with by the Splinternet Parties under this Agreement
and the Collateral Documents; or (C) to otherwise facilitate the consummation or
performance of any of the transactions contemplated by this Agreement and the
Collateral Documents.
 
6.5 No Material Adverse Change. There shall have been no material adverse change
in the business, financial condition or operations of Splinternet and its
Subsidiaries taken as a whole.
 
6.6 No Litigation. No action, suit or proceeding shall be pending or threatened
by or before any Regulatory Authority and no Legal Requirement shall have been
enacted, promulgated or issued or deemed applicable to any of the transactions
contemplated by this Agreement and the Collateral Documents that would: (i)
prevent consummation of any of the transactions contemplated by this Agreement
and the Collateral Documents; (ii) cause any of the transactions contemplated by
this Agreement and the Collateral Documents to be rescinded following
consummation; or (iii) have a Material Adverse Effect on Splinternet.
 
ARTICLE VII
INDEMNIFICATION
 
7.1 Indemnification by the Company. The Company shall indemnify, defend and hold
harmless (i) Splinternet, (ii) each of Splinternet’s assigns and successors in
interest to the Company Common Stock, and (iii)  each of their respective
current, former and future shareholders, members, partners, directors, officers,
managers, employees, agents, attorneys and representatives, from and against any
and all Losses which may be incurred or suffered by any such party and which may
arise out of or result from any inaccuracy in or breach of any material
representation, warranty, covenant or agreement of the Company contained in this
Agreement or in any document or other writing delivered pursuant thereto. 
 
 
18

--------------------------------------------------------------------------------

 
7.2 Indemnification by the Splinternet Parties. The Splinternet Parties shall
indemnify, defend and hold harmless (i) the Company, (ii) each of the Company
Shareholders and their respective assigns and successors in interest to the
Splinternet Common Stock, and (iii) each of their respective current, former and
future shareholders, members, partners, directors, officers, managers,
employees, agents, attorneys and representatives from and against any and all
Losses which may be incurred or suffered by any such party hereto and which may
arise out of or result from any inaccuracy in or any breach of any material
representation, warranty, covenant or agreement of the Splinternet Parties
contained in this Agreement or in any document or other writing delivered
pursuant thereto.
 
7.3 Notice to Indemnifying Party. If any party (the “Indemnified Party”)
receives notice of any claim or other commencement of any action or proceeding
with respect to which any other party (or parties) (the “Indemnifying Party”) is
obligated to provide indemnification pursuant to Sections 7.1 or 7.2, the
Indemnified Party shall promptly give the Indemnifying Party written notice
thereof, which notice shall specify in reasonable detail, if known, the amount
or an estimate of the amount of the liability arising therefrom and the basis of
the claim. Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party’s right to indemnification hereunder unless the defense of
that claim is materially prejudiced by such failure. The Indemnified Party shall
not settle or compromise any claim by a third party for which it is entitled to
indemnification hereunder without the prior written consent of the Indemnifying
Party (which shall not be unreasonably withheld or delayed) unless suit shall
have been instituted against it and the Indemnifying Party shall not have taken
control of such suit after notification thereof as provided in Section 7.4.
 
7.4 Defense by Indemnifying Party. In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement, the Indemnifying
Party at its sole cost and expense may, upon written notice to the Indemnified
Party, assume the defense of any such claim or legal proceeding (i) if it
acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party with respect to all elements of such claim (subject to any
limitations on such liability contained in this Agreement) and (ii) if it
provides assurances, reasonably satisfactory to the Indemnified Party, that it
will be financially able to satisfy such claims in full if the same are decided
adversely. If the Indemnifying Party assumes the defense of any such claim or
legal proceeding, it may use counsel of its choice to prosecute such defense,
subject to the approval of such counsel by the Indemnified Party, which approval
shall not be unreasonably withheld or delayed. The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such action,
with its counsel and at its own expense; provided, however, that if the
Indemnified Party, in its sole discretion, determines that there exists a
conflict of interest between the Indemnifying Party (or any constituent party
thereof) and the Indemnified Party, the Indemnified Party (or any constituent
party thereof) shall have the right to engage separate counsel, the reasonable
costs and expenses of which shall be paid by the Indemnified Party. If the
Indemnifying Party assumes the defense of any such claim or legal proceeding,
the Indemnifying Party shall take all steps necessary to pursue the resolution
thereof in a prompt and diligent manner. The Indemnifying Party shall be
entitled to consent to a settlement of, or the stipulation of any judgment
arising from, any such claim or legal proceeding, with the consent of the
Indemnified Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required from the Indemnified
Party if (i) the Indemnifying Party pays or causes to be paid all Losses arising
out of such settlement or judgment concurrently with the effectiveness thereof
(as well as all other Losses theretofore incurred by the Indemnified Party which
then remain unpaid or unreimbursed), (ii) in the case of a settlement, the
settlement is conditioned upon a complete release by the claimant of the
Indemnified Party and (iii) such settlement or judgment does not require the
encumbrance of any asset of the Indemnified Party or impose any restriction upon
its conduct of business.
 
 
19

--------------------------------------------------------------------------------

 
ARTICLE VIII
TERMINATION
 
8.1 Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:


(a) At the election of Splinternet, on or after April 30, 2008, if the Closing
shall not have occurred by the close of business on such date, provided that
Splinternet is not in default of any of its obligations hereunder;


(b)  by mutual consent of the Parties; or


(c) by either the Company or the Splinternet Parties if there shall be in effect
a final nonappealable order of a governmental body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence).
 
If this Agreement is terminated as provided herein each party shall deliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same. In the event this Agreement
is validly terminated as provided herein, then each of the Parties shall be
relieved of their duties and obligations arising under this Agreement after the
date of such termination and such termination shall be without liability to any
of the Parties; provided, however, that nothing in this Section 8.1 shall
relieve any of the Parties of any liability for a breach of this Agreement. 
 
ARTICLE IX
MISCELLANEOUS
 
9.1 Parties Obligated and Benefited. This Agreement shall be binding upon the
Parties and their respective successors by operation of law and shall inure
solely to the benefit of the Parties and their respective successors by
operation of law, and no other Person shall be entitled to any of the benefits
conferred by this Agreement, except that the Company Shareholders shall be third
party beneficiaries of this Agreement. Without the prior written consent of the
other Party, no Party may assign this Agreement or the Collateral Documents or
any of its rights or interests or delegate any of its duties under this
Agreement or the Collateral Documents.
 
 
20

--------------------------------------------------------------------------------

 
9.2 Access to Books and Records. During the course of this transaction through
Closing, each party agrees to make available for inspection all corporate books,
records and assets, and otherwise afford to each other and their respective
representatives, reasonable access to all documentation and other information
concerning the business, financial and legal conditions of each other for the
purpose of conducting a due diligence investigation thereof. Such due diligence
investigation shall be for the purpose of satisfying each party as to the
business, financial and legal condition of each other for the purpose of
determining the desirability of consummating the proposed transaction. The
parties further agree to keep confidential and not use for their own benefit,
except in accordance with this Agreement any information or documentation
 
9.3 Meeting of the Company Shareholders. Promptly after the date hereof, the
Company will take all action necessary in accordance with its articles of
incorporation and by-laws, and in accordance with federal and state securities
laws, to convene a meeting of the Company’s shareholders to consider the
adoption and approval of this Agreement and approval of the Merger to be held as
promptly as practicable. The Company will use its reasonable efforts to solicit
from its shareholders proxies in favor of the adoption and approval of this
Agreement and the approval of the Merger and will take all other action
necessary or advisable to secure the vote or consent of its shareholders
required by the GCL to obtain such approvals. In lieu of such meeting, the
adoption and approval of this Agreement and the Merger may be approved by
shareholder consent.
 
9.4 No Solicitations.  From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE VIII, the
Company will not, nor will it permit any of its officers, directors or agents
acting on its behalf to: (a) take any action to solicit, initiate, encourage or
assist the submission of any proposal, negotiation or offer from any person or
entity other than Splinternet, and other person(s) or entities for purposes of
soliciting their participation as investors or co-investors with the Company,
relating to the acquisition, sale or transfer of any of the capital stock of the
Company or any material part of the assets of the Company; (b) offer to sell or
transfer any of the capital stock of the Company or any material part of the
assets of the Company to any person other than Splinternet and/or other
person(s) or entities who participate as investors or co-investors with
Splinternet; or (c) disclose financial or other information relating to the
Company other than in the ordinary course of business to any person or entity
other than Splinternet, Splinternet’s agents and representatives, and other
person(s) or entities for purposes of soliciting their participation as
investors or co-investors with Splinternet, except with the written consent of
Splinternet. The Company acknowledges and agrees that the legal remedies
available to Splinternet in the event the Company violates any of the foregoing
covenants would be inadequate and that Splinternet shall be entitled to specific
performance, injunctive relief and other equitable remedies in the event of any
such violation. The Company will immediately notify Splinternet regarding any
contact between the Company, any of its directors, officers, employees, agents
or representatives and any other person regarding any offer, proposal or inquiry
during this exclusivity period.  
 
9.5 Publicity. The initial press release shall be a joint press release and
thereafter until the termination hereof or consummation of the transactions
contemplated hereby neither party shall issue any press releases or otherwise
making public announcements with respect to the Merger and the other
transactions contemplated by this Agreement without the consent of the other,
and prior to making any filings with any third party and/or any Regulatory
Authorities (including any national securities interdealer quotation service)
with respect thereto, each party shall consult with the other, except as may be
required by law or by obligations pursuant to any listing agreement with or
rules of any national securities interdealer quotation service.
 
 
21

--------------------------------------------------------------------------------

 
9.6 Disclosure Schedules. In the event that either the Company Disclosure
Schedule or the Splinternet Disclosure Schedule is not delivered
contemporaneously with the execution of this Agreement, it shall be delivered as
soon as practicable prior to the Closing Date.


9.7 Notices. All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:



 
If to Splinternet and/or Merger Sub:
     
Splinternet Holdings, Inc.
 
535 Connecticut Avenue
 
Norwalk, Connecticut 06854
 
Attn: James C. Ackerly
 
Facsimile: (800) 536-1952
     
With a copy to:
     
Kaye Cooper Fiore Kay & Rosenberg, LLP
 
30A Vreeland Road, Suite 230
 
Florham Park, New Jersey 07932
 
Attn: David M. Kaye, Esq.
 
Facsimile: (973) 443-0609
     
If to the Company:
     
Vidiation, Inc.
 
108 South Wynstone Park Drive
 
Suite #117
 
N. Barrington, Illinois 60010
 
Attn: Frank O’Connor, CEO
 
Facsimile: (847) 387-3137

 
 
9.8 Headings. The Article and Section headings of this Agreement are for
convenience only and shall not constitute a part of this Agreement or in any way
affect the meaning or interpretation thereof.
 
 
22

--------------------------------------------------------------------------------

 
9.9 Governing Law. This Agreement and the transactions contemplated hereby shall
be governed and construed by and enforced in accordance with the laws of the
State of Connecticut without regard to conflict of laws principles.


9.10  Remedies. It is specifically understood and agreed that certain breaches
of this Agreement will result in irreparable injury to the parties hereto, that
the remedies available to the parties at law alone will be an inadequate remedy
for such breach, and that, in addition to any other legal or equitable remedies
that the parties may have, a party may enforce its rights by an action for
specific performance and the parties expressly waive the defense that a remedy
in damages will be adequate.
 
9.11 Further Actions. The Parties shall execute and deliver to each other, from
time to time at or after Closing, for no additional consideration and at no
additional cost to the requesting party, such further assignments, certificates,
instruments, records, or other documents, assurances or things as may be
reasonably necessary to give full effect to this Agreement and to allow each
party fully to enjoy and exercise the rights accorded and acquired by it under
this Agreement. In addition, each of the Parties shall use its best efforts to
cause satisfaction of conditions under its control to the other party’s
obligations to close and otherwise to cooperate to cause consummation of the
transactions contemplated hereunder.
 
9.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
9.13 Entire Agreement. This Agreement (including the Exhibits, the Company
Disclosure Statement, the Splinternet Disclosure Statement and any other
documents, instruments and certificates referred to herein, which are
incorporated in and constitute a part of this Agreement) contains the entire
agreement of the Parties. 
 
9.14 Expenses. Each party will be responsible for payment of its expenses in
connection with the transactions contemplated by this Agreement, except as
otherwise provided elsewhere herein.


9.15 Post-Closing Covenants; Survival. All representations, warranties,
covenants, agreements and indemnities contained in this Agreement, or in any
schedule, exhibit, certificate, agreement, document or statement delivered
pursuant hereto, are material, shall be deemed to have been relied upon by the
parties, and shall survive the consummation of the transactions contemplated
herein regardless of any investigation conducted by or knowledge of any party
hereto.
 
9.16  Amendments; Waivers. This Agreement may not be amended or modified, nor
may compliance with any condition or covenant set forth herein be waived, except
by a writing duly and validly executed by Buyer and Sellers or, in the case of a
waiver, the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege, or any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.


 
23

--------------------------------------------------------------------------------

 
9.17  Entire Agreement. This Agreement, together with the schedules and exhibits
hereto, constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes and cancels any and all prior or
contemporaneous arrangements, understandings and agreements between them
relating to the subject matter hereof.


9.18 Representation by Counsel. Each of the parties hereto represents, warrants
and covenants that it has had ample opportunity to consider entering into this
Agreement and has had an opportunity to consult with counsel regarding this
Agreement prior to executing the same. The parties further agree that any rule
that provides that an ambiguity within a document will be interpreted against
the party drafting such document shall not apply.
 
 
[remainder of page intentionally left blank]
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
SPLINTERNET HOLDINGS, INC.
         
By: /s/ James C. Ackerly
 
Name: James C. Ackerly
 
Title: President
         
SPLINTERNET MERGER SUB I, INC.
         
By: /s/ James C. Ackerly
 
Name: James C. Ackerly
 
Title: President
         
VIDIATION, INC.
         
By: /s/ Frank O’Connor
 
Name: Frank O’Connor
 
Title: President



 
25

--------------------------------------------------------------------------------

 